NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 16a0005n.06

                                         No. 15-5824

                         UNITED STATES COURT OF APPEALS                             FILED
                              FOR THE SIXTH CIRCUIT                           Jan 07, 2016
                                                                          DEBORAH S. HUNT, Clerk
                                               )
                                               )
    IN RE: LARRY BOYETT, JR.,
                                               )
         Movant.                               )                    ORDER
                                               )
                                               )
                                               )
                                               )
                                     *** *** *** ***
        Before: CLAY and ROGERS, Circuit Judges; and THAPAR, District Judge.*

        PER CURIAM. Last year, the Supreme Court held that the Due Process Clause

forbids a court from using use the Armed Career Criminal Act’s residual clause to increase a

defendant’s sentence. See Johnson v. United States, 135 S. Ct. 2551, 2563 (2015). Last

month, this Circuit held that Johnson announced a “new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court, that was previously

unavailable.” In re Watkins, No. 15-5038, 2015 WL 9241176, at *1 (6th Cir. Dec. 17, 2015)

(quoting 28 U.S.C. § 2255(h)(2)). Larry Boyett, a federal inmate who was sentenced under

the Act, now wishes to file a second or successive habeas petition in light of Johnson.




*
 Hon. Amul R. Thapar, United States District Judge for the Eastern District of Kentucky,
sitting by designation.
       Before filing a second or successive petition under § 2255, a petitioner must first

obtain certification from a panel of “the appropriate court of appeals,” which in this case is

the Sixth Circuit. See 28 U.S.C. § 2255(h). We may certify a second or successive petition

if it has identified, among other things, “a new rule of constitutional law, made retroactive to

cases on collateral review by the Supreme Court, that was previously unavailable [to the

petitioner].” Id. § 2255(h)(2).

       Here, Boyett and the government both agree that Johnson announced such a rule.

And this Court’s decision in Watkins—a published decision—makes clear that Johnson did

precisely that. See Watkins, 2015 WL 9241176 at *7. Thus, we hereby GRANT Boyett’s

motion and authorize the district court to consider a second or successive habeas petition.




                                               2